Citation Nr: 1517660	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

John Francis, Counsel 








INTRODUCTION

The Veteran served on active duty from November 1955 to September 1958.  He died in April 2008 and the appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her July 2012 substantive appeal, the appellant requested a Board hearing before a Veterans Law Judge sitting at the RO.  A hearing was scheduled for July 10, 2014, but the appellant submitted a timely request to reschedule the hearing for good cause in June 2014.  38 C.F.R. § 20.704(c) (2014).  In letters dated in August 2014 and November 2014, which appears to have been inadvertently sent to the Veteran's address, the RO advised the appellant that she was on a list of persons waiting to appear before a traveling member of the Board.  However, to date, her Board hearing has not been rescheduled.  Therefore, a remand is necessary in order to afford the appellant her requested Board hearing, with notification to be provided to her address of record, rather than the deceased Veteran's address.  



Accordingly, this matter is hereby REMANDED for the following action:

Schedule the appellant for a Board hearing before a Veterans Law Judge sitting at the RO.  Notification of the scheduled hearing should be sent the appellant's address of record, and NOT the deceased Veteran's address.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

